Citation Nr: 1511108	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983 and from March 1991 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's left ear hearing loss disability is related to acoustic trauma in service.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.   38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the June 2014 VA examination, the Veteran met the criteria for left ear hearing loss disability and was diagnosed with tinnitus.  She has thus met the current disability requirement with regard to each claim.  In her written statements and Board hearing testimony, the Veteran indicated that she suffered acoustic trauma to her left ear from a grenade explosion in a training accident during her first period of service, and has had impaired hearing and tinnitus since that time.  The Board finds this testimony competent and credible.  The Veteran has therefore met the in-service injury requirement.

The remaining question is whether there is a nexus between the current left ear hearing loss disability and tinnitus and the in-service acoustic trauma.  There are two medical opinions on this question.

The June 2014 VA examiner wrote that, since there were no audiological records available from the time of the Veteran's service, she could not render an opinion without resorting to speculation.  A medical examiner's statement, which "recites the inability to come to an opinion, provides neither positive nor negative support for service connection."  Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).  This opinion is thus of no probative value.

In an April 2009 letter, Dr. "R.J." noted the Veteran's hearing loss since 1981 was caused by a grenade explosion that ruptured her eardrum.  Dr. R.J. also wrote that "a review of a medical history obtained while she was in the military in February 1981 confirmed the hearing loss at that time."  The probative value of Dr. R.J.'s opinion is reduced by the fact that there does not appear to be such a record confirming hearing loss in service and also because the rationale for her conclusion is minimal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board has, however, found that the Veteran's report of acoustic trauma and hearing impairment in service to be credible and Dr. R.J.'s opinion is consistent with this report; the opinion is therefore of at least some probative value.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).  In addition, tinnitus is capable of lay observation and the Veteran is therefore competent to testify as to its onset in service and continuous symptoms since that time.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Moreover, there is no medical or other evidence indicating that the Veteran did not have continuous tinnitus since service or against a nexus between current tinnitus and service on this basis.

As there is some probative medical evidence supporting a nexus between the Veteran's left ear hearing loss disability and her acoustic trauma in service and no medical evidence against such a nexus, the evidence is at least evenly balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Similarly, the uncontradicted lay evidence is sufficient to place the evidence in equipoise as to a nexus between tinnitus and in-service acoustic trauma, and entitlement to service connection for tinnitus is therefore warranted as well.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


